Title: To Thomas Jefferson from Richard Richardson, 5 August 1804
From: Richardson, Richard
To: Jefferson, Thomas


               
                  
                     Dr Sir
                  
                  New york 5th August 1804
               
               Inbolden By the Maney protestations of friendship from you towards Me Makes Me feel an obligation which I never shall forget! I Must Beg you to pardon Me for omiting writing to you till now from the Maney Difculties of My Situation In the westingees I never Could write to My Satisfaction to any of My friends—I Arrivd hear on the 15th of July from Jamaica on a British Bottom which I freightd with shugar and ginger My shugar I have sold to one of the Refiners for a leaven Dolars and a half pr Hundred weight My ginger I still have on hand I have Been Much Involved In Debt from Entering Into percession of the property left Me In that Contrey which I have got Clear At preasant after paying four thousand pounds to a house In London who had a Morgage on It for yearly supplys for It My wish is to sell It as soon as I Can get a purcheser But not knowing who to trust from so Many failures Makes Me vearey Cautious I never saw the Ilant of Jamaica In such want of Every article as when I left It our provisions we get from Cork But not one third of the Estates has Been suplide this year none to Be had at Cork and from the failure of the Murchents In the westingees and the planters Making short Crops for two years past Every thing Is vearey scarce and Dear pork @ alevin pound a Barrel Beef @ twelve Hearings such as we feed our negroes with five pound pr Barrel Butter six Shillings pr. pound none to Be sold I am Extreamly anctious to see you and the family which I hope are all well I have Been vearey Healthy since My stay In the westingees But vearey Much Dissatisfide from Circumstances which Did occur to Me two often for a person of My sentiments But always avoiding Every thing that was towards politicks It laboured In My own Breast Before I left Jamaica I advertised My property for sail My wish Is to goe on from hear to neworleans to see that Contrey Should I like I will purchase a shugar farm their as I have Been In the Manufacture of shugar Ever since I left you Any Advice from you on the situation of that Contrey will Be grately acknowledg I Have seen some Shugar Brought from their hear which Is vearey good and I Think It May Be Brought to surpass the Jamaica shugar In Some littel time And as I have spared no pains to Inform Myself on the Manufacture of Shugars I flatter Myself In Being useful to a new Contry
               A vearey searious Circumstance took place some littel time Before I left Jamaica among the Blacks In kingston A number of them found In percession of arms and a great quantitey of powder It seemed as If It Had Been Contemplated By person of Colour to Induce the Blacks to Rise Against the white peopel and Destroye them all these peopel are veary vearey numerous and the laws of the Contrey Compell them to Baere arms In Defence of the Contrey and they Consider It a hardship not to Be Intitled to hold only a Certain quantity of land and negroes these peopel have the grater part of them Been sent to Scotland for their Eaducation By their fathurs and when they Return they are so Corupted they I fear will Soon Make a saint Dimingoe Business of It Being In number three for one whiteman thy ariseing from the Black tribe they Retain More of their familey on that side than from their fathers I fear the Consequence will Be fatal And the sevaretey Made use of By the white peopel In that Contrey will Make those poor wraches Reask their lives with the perswation of Being freed By these peopel
               I Shall Be glad to hear how far advancd you have got your house and what has Become of James Dinsmore wishing you a long life and A Continueation of health and happiness 
               I Remain Dr Sir your veary Humble Servt
               
                  
                     Richard Richardson
                  
               
               
                  Ps please let Me hear from you By Return of post And the family I leave this on the 19th for n. orleans
               
            